UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IRIS HILLEL,

Plaintiff,
No. 20-CV-4647 (LAP)

-against—
ORDER

 

OBVIO HEALTH USA, INC., et al.,

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

The status conference scheduled for May i7, 2021 at 9:00
a.m. will occur as a teleconference using the dial-in 877-402-
9753, access code: 6545179.
SO ORDERED.

Dated: May 18, 2021
New York, New York

Kolbe pvlld

LORETTA A. PRESKA
Senior United States District Judge

 

 

 
